HATTERAS RAMIUS ADVANTAGE FUND PROSPECTUS August 5, As Amended September 30, 2009 and January 25, 2010 Hatteras Ramius Advantage Fund (the “Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified, closed-end management investment company. Hatteras Capital Investment Management, LLC (“HCIM”), an investment adviser registered with the Securities and Exchange Commission (the “SEC”) under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), will serve as the investment manager to the Master Fund (as defined below) (in such capacity, the “Investment Manager”).Ramius Alternative Solutions LLC (“Ramius”), an investment adviser registered with the SEC under the Advisers Act, will serve as sub-adviser to the Master Fund (in such capacity, the “Sub-Adviser”). The Fund’s investment objective is to provide returns in excess of the broad equity markets over a full market cycle.The Fund’s secondary objective is to achieve returns with moderate volatility and correlation to equity markets.To achieve its objectives, the Fund will provide its shareholders (each, a “Shareholder” and together, the “Shareholders”) with access to a broad range of investment strategies and asset categories by investing its assets primarily in funds managed by investment advisers (“Sub-Managers”) and by providing overall asset allocation services typically available on a collective basis to larger institutions through an investment of substantially all of its assets in the Hatteras Ramius Advantage Institutional Fund, a Delaware statutory trust (the “Master Fund” and together with the Fund, the “Funds”), which is also registered under the 1940 Act and has the same investment objective as the Fund. Although it is not required to do so, the Master Fund will seek to allocate its assets among at least 20 Sub-Managers, generally through investments in a wide range of investment vehicles (“Sub-Manager Funds”) managed by the Sub-Managers or by placing assets in an account directly managed by the Sub-Manager (each, a “Sub-Manager Account”).The Fund cannot guarantee that its investment objective will be achieved or that the Master Fund’s strategy of investing in the Sub-Manager Funds will be successful.Investing in the Funds involves a heightened risk of significant loss.SEE “RISK FACTORS,” “GENERAL RISKS” AND “SPECIAL RISKS OF FUND OF FUNDS STRUCTURE” BEGINNING ON PAGE This prospectus (the “Prospectus”) applies to the offering of shares of beneficial interest (“Shares”) of the Fund.The Shares were initially offered during an initial public offering period and are currently being offered in a continuous offering.The Shares will generally be offered as of the first business day of each calendar month or at such other times as may be determined by the Fund, in each case subject to any applicable sales charge and other fees, as described herein.The Shares were initially issued at $100 per share.The Fund has registered 1,500,000 Shares for sale under the registration statement to which this Prospectus relates.No Shareholder will have the right to require the Fund to redeem its Shares. This Prospectus concisely provides information that you should know about the Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund, including the Fund’s statement of additional information (“SAI”), dated August 5, 2009, as amended September 30, 2009 and January 25, 2010, has been filed with the SEC.You can request a copy of the SAI without charge by writing to the Fund, c/o UMB Fund Services, Inc., P.O. Box 2175, Milwaukee, Wisconsin 53201-2175, or by calling the Fund at 888-363-2324.You can also obtain a copy of the SAI and annual and semi-annual reports of the Fund at the following website: www.hatterasfunds.com.The SAI is incorporated by reference into this Prospectus in its entirety.The table of contents of the SAI appears on page 45 of this Prospectus.You can obtain the SAI, and other information about the Funds, on the SEC’s website (http://www.sec.gov).The address of the SEC’s internet site is provided solely for the information of prospective investors and is not intended to be an active link. Hatteras Ramius Advantage Fund Total Offering Amount (1) $ 150,000,000 Sales Charge (2) 2.00 % Proceeds to the Fund (3) $ 147,000,000 (1)Hatteras Capital Distributors, LLC (the “Distributor”) acts as the principal underwriter of the Shares on a best-efforts basis, subject to various conditions.The initial public offering occurred on November 1, 2009.The Shares are being offered through the Distributor and may also be offered through other brokers or dealers that have entered into selling agreements with the Distributor.The Investment Manager, the Distributor and/or their affiliates may make payments to selected affiliated or unaffiliated third parties (including the parties who have entered into selling agreements with the Distributor) from time to time in connection with the distribution of Shares and/or the servicing of Shareholders and/or the Fund.
